Fourth Court of Appeals
                               San Antonio, Texas
                                    October 21, 2019

                                  No. 04-19-00025-CR

                               Guillermo CAPETILLO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2017CRB000381 D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
      Appellant’s second request for an extension of time to file his brief is
GRANTED. Appellant’s brief is due on or before November 25, 2019. No further
extensions will be granted absent extenuating circumstances.

                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2019.



                                                ___________________________________
                                                LUZ ESTRADA,
                                                Chief Deputy Clerk